Jenkins, P. J.
1. “One in possession of personal property may recover for a tort tliereto although a third person holds the legal title as security for a debt.” Brown Store Co. v. Chattahoochee Lumber Co., 121 Ga. 809 (49 S. E. 839); Emanuel County v. Thompson, 3 Ga. App. 225 (59 S. E. 603).
2. The court did not err in admitting the testimony by which the plaintiff sought to establish by facts and circumstances the allegations of the petition that the mule had Been -knocked from the trestle by a train of the defendant company, and received injuries thereby which resulted in its death. The charge of the court fairly submitted the issues raised by the pleadings, and the circumstances sworn to were sufficient to authorize the jury to infer that the accident occurred as alleged and at the time specified. The discrepancy as to date between the plaintiff’s testimony and the letter written by him to the defendant was sufficiently explained. The jury being authorized to find that the animal was killed by the operation of the defendant’s cars, and the presumption of negligence arising therefrom not being rebutted, the verdict in favor of the plaintiff was authorized.

Judgment affw-med.


Stephens, J., concurs. Bell, J., disqualified.